Citation Nr: 1104876	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a jaw disorder, to include 
nerve damage and a dental disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from April 1988 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the RO in Fargo, 
North Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In pertinent part, the Veteran maintains that his jaw disorder is 
due to a fall in service wherein he fell on his chin and 
sustained a severe jaw injury.  Service treatment records, other 
than dental records, indicate a fall and indeed he has been 
awarded service-connection for a laceration to the chin.  The 
Veteran complains that he currently experiences popping in his 
jaw, and pain when he bites or chews things that are hard or 
tough. 

The Veteran underwent a VA examination in June 2008 however, his 
service dental records were not available at that time.  Since 
then, service dental records were obtained and associated with 
the file.  The dental records were considered by the RO in the 
Statement of the Case, however, they were not considered by a VA 
examiner.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the June 2008 VA dental examination was 
inadequate as the service dental records were not available for 
review in conjunction with the examination.  As the dental 
records have now been associated with the file, the Veteran must 
be afforded a new examination.  

The Veteran must additionally be advised of the importance of 
reporting to the scheduled VA examination and of the possible 
adverse consequences, to include denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Afford the Veteran the appropriate VA 
examination to determine the nature, extent, 
onset and etiology of any current jaw 
disorder, to include nerve damage and/or a 
dental disorder.  The claims folder should be 
made available to and reviewed by the examiner 
and such review should be noted in the 
examination report.  All indicated studies 
should be performed and all findings should be 
reported in detail.  

The examiner should render an opinion as to 
the nature of any current jaw, nerve, and/or 
dental disorder and whether it is at least as 
likely as not (50 percent probability or 
greater) that any such currently diagnosed 
disorder had its onset in or within one year 
of service discharge or is otherwise 
etiologically related to his active service.  
Consideration should be given to the Veteran's 
report in April 2008 that he had been 
experiencing the symptoms of a jaw disorder 
since service.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide a requested 
opinion without resorting to mere speculation 
such should be stated with supporting 
rationale.

2.	The RO/AMC must notify the Veteran that it is 
his responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

3.	Thereafter, the RO should re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the Veteran and the 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues, and a 
summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


